Citation Nr: 9924937	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  98-11 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel

INTRODUCTION

The veteran had active service from April 1954 to January 
1956.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of February and April 1997 
by the Department of Veterans Affairs (VA) Lincoln, Nebraska, 
Regional Office (RO).  In the decisions, the RO determined 
that the veteran had not presented new and material evidence 
to reopen a previously denied claim for service connection 
for hearing loss.


FINDINGS OF FACT

1.  The claim for service connection for hearing loss was 
previously denied by the Board in a decision of March 1995.

2.  The additional evidence presented since the previous 
decision includes competent audiological evidence suggesting 
a link between the veteran's current hearing loss and his 
period of service. 

3.  The additional evidence presented since the previous 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection for hearing loss.


CONCLUSIONS OF LAW

1.  The additional evidence presented since the March 1995 
decision is new and material, and claim for service 
connection for hearing loss has been reopened.  38 U.S.C.A. 
§§ 1110, 7104 (West 1991); 38 C.F.R. § 3.156 (1998).

2.  The claim for service connection for hearing loss is well 
grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991).  If a chronic disorder 
such as an organic neurological disorder is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1998). 

The veteran contends that the RO made a mistake by failing to 
reopen and allow his claim for service connection for hearing 
loss.  He asserts that he was exposed to an explosion during 
service while doing demolition work, and that this resulted 
in his current hearing loss, which includes essentially 
complete loss of hearing in the left ear.  

The claim for service connection for hearing loss was 
previously denied by the Board in a decision of March 1995.  
The evidence which was of record at that time included a copy 
of a medical examination conducted in January 1956 for the 
purpose of the veteran's separation from service which shows 
that clinical evaluation of the ears and drums was normal.  
The report also shows that the veteran's hearing, as measured 
using whispered voice and spoken voice tests, was 15/15.  No 
other service medical records were available.  

The previously considered evidence also included several lay 
statements dated in 1992 and 1994 from persons who knew the 
veteran.  The statements were to the effect that the veteran 
was noted to have hearing loss within a few years after 
service.  

The evidence also included the report of a disability 
evaluation examination conducted by the VA in July 1992.  The 
report showed that the veteran gave a history of an incident 
in service in which a 21 pound satchel charge blew up near 
him and caused him to sustain hearing loss.  The VA 
examination revealed that the left ear drum had a small 
perforation.  The right side was clear.  The assessment was 
history of concussion with no neurological sequelae.  

The report of an audio examination conducted by the VA in 
July 1992 showed that the veteran gave a history of having 
acoustic trauma in service with persistent hearing loss.  
Following examination, the impression was bilateral 
sensorineural hearing loss, left greater than right.  

In the decision of March 1995, the Board noted that the 
hearing loss and left tympanic membrane perforation were not 
found on discharge and were first shown to exist many years 
after service.  The Board also noted that there was no 
medical evidence linking the post-service hearing loss or 
perforated tympanic membrane to service.  Accordingly, the 
Board concluded that hearing loss was not incurred in or 
aggravated by service, and may not be presumed to have been 
incurred in service. 

In order to reopen a claim which was denied previously, a 
claimant must present new and material evidence.  See 38 
U.S.C.A. § 5108 (West 1991).  "New and material evidence" 
means evidence not previously submitted to the agency 
decision makers which bears directly and substantially on the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156 
(1998).

The reopening standard calls for judgments as to whether new 
evidence (1) bears directly or substantially on the specific 
matter, and (2) is so significant that it must be considered 
to fairly decide the merits of the claim.  See Hodge v. West, 
155 F. 3d 1356 (Fed. Cir. 1998); Fossie v. West, 12 Vet. 
App. 1 (1998).  If no new and material evidence is presented 
to reopen the claim, the prior denial remains final.  See 38 
U.S.C.A. § 7105 (West 1991).

The Board finds that the additional evidence which the 
veteran has presented includes competent medical evidence 
suggesting a link between the veteran's current hearing loss 
and his period of service.  In this regard, a letter received 
in September 1998 from [redacted], an employee of the 
Beltone Hearing Aid Centers who is Board Certified in Hearing 
Instruments Sciences contains the following opinion:

Because [the veteran] has not worked 
around excessive noise since he was in 
the service, it is in my opinion the 
trauma he was exposed to in the service 
[that] has affected the left ear.

This evidence provides a link between the veteran's current 
hearing loss and his period of service which was not 
previously of record.  The Board finds that the additional 
evidence presented since the previous decision is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
hearing loss.  Accordingly, the Board concludes that the 
additional evidence presented since the previous decision is 
new and material, and claim for service connection for 
hearing loss has been reopened.

Once a claim for VA benefits has been reopened, the next 
question is whether the claim is well-grounded.  The veteran 
has "the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well-grounded."  See 38 U.S.C.A. § 5107(a); Robinette v. 
Brown, 8 Vet. App. 69, 73 (1995).  A well-grounded claim is 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1991).  If not, the claim must be denied and there is no 
further duty to assist the veteran with the development of 
evidence pertaining to that claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991). 

In order for a claim for service connection to be well-
grounded, there must be competent evidence of current 
disability, of incurrence or aggravation of a disease or 
injury in service, and a nexus between the in-service injury 
or disease and the current disability.  Medical evidence is 
required to prove the existence of a current disability and 
to fulfill the nexus requirement.  Lay or medical evidence, 
as appropriate, may be used to substantiate service 
incurrence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

The veteran has presented a history of having sustained 
acoustic trauma in service.  He has also presented evidence 
of a current hearing loss disability.  As noted above, the 
veteran has also presented competent evidence from Mr. [redacted] 
suggesting a link between his current hearing loss and his 
period of service.  A well-grounded claim need only be 
supported by cognizable evidence demonstrating that the claim 
is plausible or capable of substantiation.  The Board finds 
that such a claim is presented with respect to the current 
hearing loss disorder.  Accordingly, the Board concludes that 
the claim for service connection for hearing loss is well-
grounded.


ORDER

The claim for service connection for hearing loss has been 
reopened and is well grounded; the appeal is granted to this 
extent only.


REMAND

As explained above, the Board has found that the veteran's 
claim for service connection for hearing loss is well-
grounded.  Once a claimant has presented a well-grounded 
claim, the VA has a duty to assist the claimant in developing 
facts which are pertinent to the claim.  See 38 U.S.C.A. 
§ 5107(a) (West 1991).  The Board notes that the veteran's 
service medical records are not of record except for the 
report of an examination conducted upon separation from 
service in January 1956 which is negative for any references 
to hearing loss.  Because the veteran's complete service 
medical records are not available, the Board's duty to 
explain its findings and conclusions is heightened.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The Board finds that not all evidence necessary for equitable 
resolution of the issue on appeal has been obtained.  The 
Board finds that additional relevant evidence may be 
available.  In his original claim for disability compensation 
for hearing loss which he filed in June 1992, the veteran 
reported that he had been treated for hearing loss in 1974 by 
"Dr. Grubbs, Scottsbluff, NE."  The Board notes that it 
does not appear that any effort was made to obtain the 
medical records from that physician.  The Board also notes 
that during a hearing held in October 1996 the veteran 
testified that "I did go to the VA within four, five, six 
months of getting out of the service, [but] the guy said 
there wasn't a damn thing he could do for me.  I was in 
Lexington, Nebraska, Dawson County."  

The Board notes that any records from such treatment may be 
relevant as they might place the date of onset of hearing 
loss closer to the veteran's period of service than had 
previously been demonstrated by the other medical evidence 
which is of record, and the treatment records might contain a 
history or an opinion relevant to the issue of whether the 
hearing loss is related to service.  

The Board also notes that, although the record contains an 
opinion which purports to relate a likely relationship 
between the veteran's current hearing loss and his period of 
service, the nature of the current relationship is not 
entirely clear from the record and it does not appear that 
the opinion was rendered after review of the entire record.  
In view thereof, the Board has determined that the veteran 
should be afforded a VA ear, nose, and throat examination for 
the purpose of obtaining a fully informed medical opinion 
regarding the relationship between the veteran's current 
hearing loss and his period of service.

Accordingly, to ensure that the VA has met its duty to assist 
the veteran in developing the facts pertinent to the claim, 
the case is REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for hearing loss 
during the period of time after his 
separation from service but prior to his 
initial claim for service connection in 
June 1992.  In particular, the RO should 
attempt to obtain any VA records from 
shortly after service and any records 
from Dr. Grubbs pertaining to treatment 
for hearing loss afforded to the veteran 
in 1974.  After securing the necessary 
release, the RO should obtain these 
records.

2.  The veteran should be afforded a VA 
ear, nose and throat examination to 
determine the relationship, if any, 
between the veteran's current hearing 
loss and the claimed acoustic trauma in 
service.  The claims file should be made 
available to the examiner for review in 
connection with the examination.  The 
examiner should offer an opinion as to 
whether it is at least as likely as not 
(a 50 percent or more likelihood) that 
the veteran's claimed history of acoustic 
trauma caused or aggravated the current 
hearing loss.  All opinions should be 
supported by a written rationale, and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and determine whether the claim 
for service connection for hearing loss 
may now be granted.  If any benefit 
sought on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals







